UNITED STATES DEPARTMENT OF JUSTICE
OFFICE OF THE UNITED STATES TRUSTEE
HENRY G. HOBBS, JR.
ACTING UNITED STATES TRUSTEE
KEVIN M. EPSTEIN
TRIAL ATTORNEY
615 E. Houston, Room 533
San Antonio, TX 78205
Telephone: (210) 472-4640
Fax: (210) 472-4649

                       UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

IN RE:                                      §
                                            §
CELARWATER TRANSPORTATION,                  §   CASE NO. 19-50292-CAG
LTD.,                                       §   CHAPTER 11
                                            §
         DEBTOR.                            §   Hearing date: August 8, 2019

              OBJECTION OF THE UNITED STATES TRUSTEE TO THE
                     DEBTOR’S DISCLOSURE STATEMENT

TO THE HONORABLE CRAIG A. GARGOTTA
UNITED STATES BANKRUPTCY JUDGE:

         HENRY G. HOBBS, JR., THE ACTING UNITED STATES TRUSTEE for Region 7

("UST"), through the undersigned counsel, objects to the disclosure statement filed by

Clearwater Transportation, Ltd. for the following reasons:

      1.      Exhibit 3 - Plan Financial Projections:The debtor included a placeholder

for its financial projections (the “Projections”) at Exhibit 3. The debtor states the

Projections will be filed at least seven days before the disclosure statement hearing. The

objection deadline for the disclosure statement, however, is ten days before the

disclosure statement hearing, and the debtor has not yet filed its Projections.       The

Projections are critical, so that creditors can determine whether the debtor’s plan is
feasible or whether the debtor could pay more or sooner to creditors under the proposed

plan.    Because the disclosure statement lacks Projections, the UST objects to its

approval. The UST reserves its right to object to the Projections once they are filed, e.g.,

if they have inaccuracies, if they do not contain sufficient information to allow creditors to

understand them, if they show a future that is very different than appears in the monthly

operating reports without an explanation, etc.

        2.    Article I(C) - Overview of the Plan: This section tells each type of creditor

what it can expect to receive under the Plan, except for general unsecured creditors. This

overview should explain to general unsecured creditors what they will receive under the

Plan and when.

        3.    Article VI(F)(8) - General Unsecured Claims: This section states that the

debtor will start making payments to general unsecured creditors no later than the “sixty

anniversary” of the Effective Date. The debtor needs to clarify whether this beginning

date is the sixth anniversary, the sixty month anniversary, or some other time. The debtor

also does not state how much the creditors in this class are owed. The debtor needs to

amend this section to include the expected total amount of claims in this section. Further,

the debtor states that it will make quarterly payments but does not state whether those

payments will be in equal amounts. The debtor needs to clarify this section, so that

general unsecured creditors know when they can expect the reorganized debtor to pay

them and how much they can expect to receive.




                                              2
       WHEREFORE, the UST prays that the Court deny approval of the debtor’s

disclosure statement unless the debtor addresses the issues raised above and for any

and all further relief as is equitable and just.



                                            Respectfully submitted,

                                            HENRY G. HOBBS, JR.
                                            UNITED STATES TRUSTEE
                                            Region 7
                                            Southern and Western Districts of Texas

                                            By: /s/Kevin M. Epstein
                                             Kevin M. Epstein
                                             Trial Attorney
                                             Texas Bar No. 00790647
                                             615 E. Houston St., Room 533
                                             San Antonio, TX 78205
                                             (210) 472-4640
                                             (210) 472-4649 Fax
                                             E-mail: kevin.m.epstein@usdoj.gov




                                               3
                                      CERTIFICATE OF SERVICE

                I hereby certify that a true and correct copy of the foregoing OBJECTION OF THE
         UNITED STATES TRUSTEE TO DEBTOR’S DISCLOSURE STATEMENT was served
         be electronic means on all parties receiving electronic notice in this case and on the
         parties listed below either by first class mail or by electronic means through the CM/ECF
         system on this the 29th day of July, 2019.


                                                        /s/ Kevin M. Epstein
                                                        Kevin M. Epstein
                                                        Trial Attorney

Patrick Huffstickler
Dykema Gossett PLLC
112 E. Pecan Street, Suite 1800
San Antonio, TX 78205

Clearwater Transportation, Ltd.
6013 Fountainwood
San Antonio, TX 78233




                                                    4
